DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed 06/09/2022 has been fully considered. Applicant’s amendments and the accompanying arguments with respect to the incorporation of the allowable subject matter of claim 7 have been fully considered and are persuasive.  The rejections have been withdrawn. 

Election/Restrictions
Claim 1 is allowable. Claims 19-24, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on 10/26/2021, is hereby withdrawn and claims 19-24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 2, 4, 5, 8-14, 16, and 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding the data lines being electrically connected to the data line plating electrodes through the first and second data line connecting electrodes; in combination with the other recited limitations.  Claims 2, 4, 5, 8-14, 16, 18, 19-24, and 25 depend on claim 1.
The closest prior art of record includes Lee (US 2018/0110122) which discloses a display device including backside contacts to the signal lines of the display, see Figures 6 and 10, for example.
 However, the instant application differs from prior art in that the instant application includes a different, multi-level interconnection structure from the backside of the substrate to the data lines.  This structure or method of making is not taught or rendered obvious by the prior art of record.  The beneficial effect of the claimed invention is the incorporation of electrical connections between the data line and the backside of the substrate with the other electrical connections and components of the display to realize a narrow bezel or bezel free design, see paragraphs 54 and 68 of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akimoto et al. (US 9,508,784), Chen et al. (US 2014/0375916), Huang et al. (US 2020/0020272), Kajiyama (US 2018/0138260), Ke et al. (US 2020/0127073), Tsuruoka et al. (US 2015/0187807), and Yueh et al. (US 2019/0371707).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897